IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                                                FILED
SUE CHAPMAN,                               )                     January 10, 2000
                                           )
                                           )                    Cecil Crowson, Jr.
             Plaintiff/Appellees,          ) Hickman Circuit No. 97-5096C
                                                              Appellate Court Clerk
                                           )
VS.                                        ) Appeal No. M1999-02178-COA-R9-CV
                                           )
RICHARD A. JONES, Administrator            )
of the Estate of David Piper,              )
Deceased, and GARY PIPER,                  )
                                           )
                                           )
             Defendants/Appellant.         )


           APPEAL FROM THE CIRCUIT COURT OF HICKMAN COUNTY
                      AT CENTERVILLE, TENNESSEE
                 THE HONORABLE RUSS HELDMAN, JUDGE




DAVID W. CARTER
LAWWELL, DALE & GRAHAM
Columbia, Tennessee
Attorney for Appellant, Richard A. Jones

ERNEST W. WILLIAMS
DANA C. McLENDON, III
Franklin, Tennessee
Attorney for Defendant, Gary Piper

FRANK LANNOM
CHRISTI DALTON
TAYLOR, TAYLOR, LANNOM & WILLIAMS
Lebanon, Tennessee
Attorneys for Appellee, Sue Chapman

REVERSED AND REMANDED




                                                            ALAN E. HIGHERS, J.



CONCUR:

DAVID R. FARMER, J.

WILLIAM C. KOCH, J.
      Richard Jones (“Jones”) appeals the trial court’s refusal to grant a Motion for Partial

Summary Judgment on Chapman’s claim for punitive damages against the estate of David

Piper in this tortious injury suit. Based upon the following, we reverse the trial court’s

denial of Defendant Jones’ motion.



                             Facts and Procedural History



      This appeal arises from domestic violence that occurred on March 15th and 16th,

1997. This episode ended with Sue Chapman (“Chapman”) hospitalized and David Piper

dead of a self-inflicted gunshot wound. Chapman filed suit against the estate of David

Piper, deceased, and Gary Piper on May 17, 1997, in the Circuit Court of Hickman County.

In her complaint, Chapman alleges that she was brutally assaulted by David and Gary

Piper and seeks compensatory and punitive damages. Jones, as administrator of David

Piper’s estate, filed a Motion for Partial Summary Judgment on the basis that punitive

damages cannot be levied against the estate of a deceased tortfeasor. The trial court

denied Jones’ motion, finding that Tennessee law does allow the recovery of punitive

damages against a tortfeasor’s estate. Jones appealed. For the purpose of this appeal,

the facts as alleged by Chapman are taken as true. These facts are as follows.



      Chapman and David Piper (David) resided together at David’s house in Hickman

County, Tennessee, from December 1996, until March 16, 1997. On March 15, 1997,

Gary Piper (“Gary”), David’s brother, was also staying at David’s house. Chapman, David,

and Gary were drinking beer throughout the afternoon, as well as using marijuana at some

point. David and Gary were watching television in the recreation room, while Chapman

was cleaning an upstairs room.



       Sometime during the late afternoon or early evening hours, Chapman joined David

and Gary in the recreation room. At this point, David became agitated and began waving

a handgun. David fired several gun shots into the wall above Chapman’s head while she

sat on a couch. As a result, several bullet fragments were embedded in Chapman’s back.



                                             2
To avoid further injury, Chapman moved to the floor. David then proceeded to climb on

top of Chapman and fire more shots, while Chapman used her hand to deflect the gun’s

barrel. The struggle ended when Gary lifted David off of Chapman.



         Chapman dialed 911, but Gary pulled the phone out of the wall before Chapman

could speak to an operator. In addition, Chapman was prevented from leaving the house.

Chapman was allowed to leave the recreation room and resume her household work.

Chapman has no further memory of what happened until she awoke to find that she was

handcuffed and shackled.1                David Piper verbally and physically assaulted Chapman

before moving her into another room. David then shot the handcuffs off Chapman and

ordered her to kill him. Upon her refusal, David turned the gun upon himself and fired a

fatal shot into his head.



         As a result of the foregoing events, Chapman was hospitalized for several days.

Some of the bullet fragments were removed from her arms and back, but others were

inoperable. Due to her hospitalization and her inability to work immediately following the

assault, Chapman was forced to relinquish custody of her son to her husband. Following

these events, Chapman initiated legal action.



         Chapman filed suit against Richard A. Jones, as Administrator of the Estate of David

Piper, and Gary Piper in the Circuit Court for Hickman County, Tennessee, on May 17,

1997. Chapman seeks both compensatory and punitive damages for the tortious acts

perpetrated by David Piper and Gary Piper.2 On June 10, 1998, Defendant Jones filed a

Rule 56 Motion for Partial Summary Judgment on the issue of punitive damages on the

basis that Chapman is seeking to recover punitive damages from an estate for acts

committed by a deceased tortfeasor, David Piper.




   1
    At some point, Chapman took a handful of “nerve pills.” It is unclear whether her memory loss resulted
from the m ixture of drugs and alcohol or from injuries inflicted by David Piper.

  2
   Cha pm an’s claim s aga inst G ary Pip er are base d on h is failure to render aid during the assault. Chapman
also allege s tha t Gar y Pipe r prev ente d her from seek ing he lp by en ding C hap ma n’s 91 1 call and telling her
that she could not leave the house.

                                                          3
      Circuit Court Judge Russ Heldman heard arguments on the Motion for Partial

Summary Judgment on January 11, 1998. Defendant Jones argued that Hayes v. Gill

prohibits the award of punitive damages against the estate of a deceased tortfeasor. Hayes

v. Gill, 390 S.W.2d 213 (Tenn. 1965).        Chapman argued that Hayes was implicitly

overruled by Hodges v. S.C. Toof & Co., 833 S.W.2d 901 (Tenn. 1992). On February 17,

1999, Judge Heldman entered an order denying Defendant Jones’ motion and allowing

Chapman to seek an award of punitive damages against the estate of David Piper.

Defendant Jones filed an interlocutory appeal regarding the denial of the motion.



       On appeal, Defendant Jones asserts that the trial court erred in failing to grant the

Motion for Partial Summary Judgment regarding Chapman’s claim for punitive damages

against the estate of David Piper. Jones argues that the trial court’s interpretation of

Hodges as overruling Hayes is incorrect. According to Jones, the general rule that punitive

damages cannot be awarded against the estate of a deceased tortfeasor was not affected

by Hodges. Jones argues that Hodges addresses only the proper procedure required in

a trial where punitive damages are sought.



                                         Analysis



       As a preliminary matter, we find it appropriate to note that this appeal is limited to

Defendant Jones’ Motion for Partial Summary Judgment. This motion involves only

Chapman’s claim for punitive damages against David Piper’s estate. Neither Chapman’s

other claims against David Piper’s estate, nor her claims against Gary Piper are relevant

to our discussion.



       Whether the trial court erred in granting or denying a Rule 56 Motion for Summary

Judgment is purely a question of law. See TENN . R. CIV . P. Rule 56.04. On review, no

presumption of correctness attaches to the trial court’s judgment. Therefore, our task is

limited to determining whether the requirements for summary judgment have been met.

Cowden v. Sovran Bank/Central South, 816 S.W.2d 741, 744 (Tenn.1991). A Motion for



                                             4
Summary Judgment should be granted only when there is no genuine issue with regard

to the material facts relevant to the claim or defense contained in the motion, and the

moving party is entitled to a judgment as a matter of law on the undisputed facts. Byrd v.

Hall, 847 S.W.2d 208, 210 (Tenn.1993); Anderson v. Standard Register Co., 857 S.W.2d
555, 559 (Tenn.1993). The moving party has the burden of proving that its motion satisfies

these requirements. Downen v. Allstate Ins. Co., 811 S.W.2d 523, 524 (Tenn.1991).



      The standards governing the assessment of evidence in the summary judgment

context are also well established. Courts must view the evidence in the light most

favorable to the nonmoving party and must also draw all reasonable inferences in the

nonmoving party's favor. Byrd, 847 S.W.2d at 210-11. Courts should grant a summary

judgment only when both the facts and the inferences to be drawn from the facts permit

a reasonable person to reach only one conclusion. Bain v. Wells, 936 S.W.2d 618, 622

(Tenn. 1997).



      At issue in this case is whether the trial court erred in denying Defendant Jones’

Motion for Partial Summary Judgment. Jones based his motion on the general rule that

punitive damages cannot be assessed against the estate of a deceased tortfeasor. Hayes

v. Gill, 390 S.W.2d 213 (Tenn. 1965). Accordingly, Chapman’s claim for punitive damages

against David Piper’s estate would not be actionable under Hayes, and summary judgment

would be appropriate. Chapman asserted that Hayes is no longer the law, due to the

Tennessee Supreme Court’s decision in Hodges v. S.C. Toof & Co., supra. The trial court

was persuaded by Chapman’s argument. We are not.



      In Hayes, the Court specifically addressed the issue of whether punitive damages

could be assessed against the estate of a deceased tortfeasor. Hayes involved a collision

between two automobiles that occurred when Hayes crossed over into the lane of

oncoming traffic and struck Gill. Hayes at 214. Both Hayes and Gill were killed in the

crash. Id.   Gill’s widow filed suit against Hayes’ estate, and was awarded both

compensatory and punitive damages. Id. The verdict was upheld on appeal, but was



                                            5
subsequently reversed on the issue of punitive damages by the Tennessee Supreme

Court. Id. at 217.



         The Court explicitly stated that punitive damages were not appropriate against the

estate of a deceased person. Hayes at 217. To explain its holding, the Court stated in

pertinent part: “Since the purpose of awarding exemplary damages is to punish the

wrongdoer, as a rule his death destroys the right to them and they cannot be recovered

against his estate or his heirs or other representatives.” Id., citing 15 Am.Jur., Damages

Sec. 285 (1938). In conclusion, the Court pointed out that punitive damages were primarily

used to punish the wrongdoer. Id. The Court reasoned that since a deceased party can

in no way be punished by the award of punitive damages, there was no reason for allowing

such damages to be assessed. Id.



         While the holding in Hayes was limited to a specific aspect of punitive damages,

Hodges was very broad and generalized. Hodges v. S.C. Toof & Co., 833 S.W.2d 896

(Tenn. 1992). Hodges addressed the general standard that must be met in order for

punitive damages to be awarded. Id. at 900-901. Under this standard, a court may award

punitive damages only if it finds a defendant has acted either (1) intentionally, (2)

fraudulently, (3) maliciously, or (4) recklessly. Id. at 901. The Court went on to define what

kind of behavior each of the four categories required. Id. In addition, Hodges set out the

appropriate procedure to be used in a trial where punitive damages were sought.3 Id. at

901-902. The Court did not address the specific subject matter addressed in Hayes.



         From our reading of both Hayes and Hodges, we find that the holding in Hayes is

unchanged. Hodges dealt with what type of conduct occurred, and whether that conduct

rose to a level where punitive damages were appropriate. Hayes addressed the type of

tortfeasor, rather than the tortfeasor’s conduct. For this reason, we find that Hayes


   3
      “In a trial where punitive damages are sought, the court, upon motion of defendant, shall bifurcate the
trial. During the first phase, the factfinder shall determine (1) liability for, and the amount of, com pensatory
damages and ( 2) liab ility for pu nitive d am age s in accordance with the standards announced above. During
this phase, evidence of a defend ant's finan cial affairs, fina ncial con dition, or net w orth is not a dmis sible. If
the factfinder finds a defendant liable for punitive damages, the amount of such damages shall then be
determined in an imm ediate, separate proceeding.” Hodges at 833.

                                                          6
controls on this issue, and in this case. Under Hayes, punitive damages cannot be

awarded against the estate of a deceased tortfeasor. Therefore, Chapman’s punitive

damage claim against the estate of David Piper is not actionable.



       Under the summary judgment standard, we must look at all facts, and inferences

from those facts, in the light most favorable to the non-moving party. See Byrd v, Hall, 847
S.W.2d 208, 210-211 (Tenn. 1993). Regardless of the facts and inferences presented

here, Chapman cannot recover on her punitive damage claim. Defendant Jones’ motion

is wholly supported by the rule set forth in Hayes, and he is therefore entitled to a favorable

ruling on this motion as a matter of law. Defendant Jones’ Motion for Partial Summary

Judgment on this issue should have been granted.



                                        Conclusion



       For the reasons set forth above, we reverse the trial court’s denial of Defendant

Jones’ Motion for Partial Summary Judgment and remand for entry of an appropriate order

and for other necessary proceedings. Costs on appeal are taxed to the appellee, Sue

Chapman for which execution may issue, if necessary.




                                                          HIGHERS, J.

CONCUR:


FARMER, J.


KOCH, J.




                                              7